Case 5:18-cr-00084-SMH-MLH Document 97 Filed 07/07/20 Page 1 of 1 PageID #: 292



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                      CRIMINAL ACTION NO. 18-00084-02

 VERSUS                                        JUDGE S. MAURICE HICKS, JR.

 KIRBYJON H. CALDWELL (02)                     MAGISTRATE JUDGE HORNSBY

                                           ORDER

        Upon consideration of the United States’ Motion to Continue Sentencing and for

 good cause shown,

        IT IS ORDERED that the sentencing date of July 22, 2020 is hereby upset and will

 be reset by further order of the Court.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 7th day of July, 2020.
